DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 6, 8, 9, 11, 13, 15, 16, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 21, 2019.
Claims 1-3, 5, 7, 10, 12, 14, 17, and 21. Claims 1 and 21 are the independent claims.
Response to Arguments
Applicant's arguments filed April 1, 2020 have been fully considered but they are not persuasive for the newly present independent claim 21.
Applicant argues, in page 11, paragraph 2, last line that Trickle melts the solder but does not melt the conductor wires 10 and 11.
As best understood, it appears that Applicant is trying argue that budging a melted material is formed from the first and the second conductors. However, in response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., budging a melted material is formed from the first and the second conductors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 In reviewed of Applicant’s claim 21, lines 12-14, the Examiner finds that Tickle discloses bulging a melted material outward (i.e. melted solder) from an outer circumferential surface of a joining portion to a bulge molding portion (20; see Fig. 6) formed to surround the joining portion of the end of the first conductor (10) and the end of the second conductor (11).

Claim Objections
Claims 1-3, 5, 7, 10, 12, 14, 17 and 21 are objected to because of the following informalities:  
Claim 1, lines 15-21 recite the limitation “on the first and second jig electrodes”. The Examiner suggests amending the claim for better clarity and consistency as “the bulge molding portion has molding surfaces on the first jig electrode and the second jig electrode[[s]] to mold the melted material and is formed so that widths of the molding surfaces opposed to each other so as to sandwich the joining portion in an orthogonal direction orthogonal to the axial direction are larger than [[the]] a larger one of the widths of the molding surfaces of [[the]] first holding surfaces opposed to each other so as to sandwich the first conductor in the orthogonal direction and the widths of the molding surfaces of [[the]] second holding surfaces opposed to each other so as to sandwich the second conductor in the orthogonal direction.”   The above Examiner’s suggestion is only exemplary. Appropriate correction is required.
The Examiner suggests amending claim 21, lines 19-24 for clarity and consistency as follow “the bulge molding portion has molding surfaces to mold the melted material and is formed so that widths of the molding surfaces opposed to each other so as to sandwich the joining portion in an orthogonal direction orthogonal to the axial direction are larger than [[the]] a larger one of the widths of the molding surfaces of [[the]] first holding surfaces opposed to each other so as to sandwich the first conductor in the orthogonal direction and the widths of the molding surfaces of [[the]] second holding surfaces opposed to each other so as to sandwich the second conductor in the orthogonal direction.”   The above Examiner’s suggestion is only exemplary. Appropriate correction is required.
The above are examples of inconsistencies and problematic issues noticed by the Examiner. Applicant is respectfully asked to review the entire application for any deficiency that may still be present.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trickle (US 2,845,521) in view of Hino (US 8,936,187).
Regarding claim 21, Trickle discloses a joining method of electric wires comprising: a holding step of arranging a conductive first conductor formed by a plurality of element wires (10, see Fig. 1) and a conductive second conductor (11) to be opposed to each other in an axial direction, holding an end of the first conductor by a first holding surface of a first jig electrode (17&19; see Fig. 5) from an outer circumference side, and holding an end of the second conductor by a second holding surface of a second jig electrode (18&19) from an outer circumference side; 
an approaching step of relatively moving the first jig electrode (17&19) and the second jig electrode (18) to be opposed to each other in the axial direction and moving the end of the first conductor and the end of the second conductor to be closer to each other (i.e. tightened 16; see Fig. 5); and 
a joining and molding step of abutting and joining the end of the first conductor and the end of the second conductor while heating the ends by energizing (i.e. applied current to 17 and 18) the first jig electrode and the second jig electrode and bulging a melted material outward (i.e. solder) from an outer circumferential surface of a joining portion to a bulge molding portion (20; see Fig. 6) formed to surround the joining portion of the end of the first conductor (10) and the end of the second conductor (11), wherein 
in the joining and molding step, until the end of the first jig electrode (17&19) in the axial direction and the end of the second jig electrode (18&19) in the axial direction have contact (see Fig. 5 illustrated below) with each other, the end of the first conductor (10) and the end of the second conductor (11) are pressurized (i.e. pushed and held to abut) to be butted to each other in the axial direction, and

    PNG
    media_image1.png
    390
    609
    media_image1.png
    Greyscale

the bulge molding portion has molding surfaces to mold (i.e. mold 13) the melted material and is formed so that widths of the molding surfaces opposed to each other so as to sandwich the joining portion in an orthogonal direction orthogonal to the axial direction are larger than the larger one (see Fig. 6; 20 is larger than one of 10 or 11) of the widths of the first holding surfaces opposed to each other so as to sandwich the first conductor in the orthogonal direction and the widths of the second holding surfaces opposed to each other so as to sandwich the second conductor in the orthogonal direction (see Fig. 6).
Trickle substantially discloses all the claim limitations except “a conducts second conductor formed in a bar shape”. However, Hino teaches, in Fig. 6A-6C, a conductive first conductor formed by a plurality of element wires (21) and a conductive second conductor formed in a bar shape (11).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Hino with that of Trickle in order to connecting a single core wire to a stranded electrical wires in order to prevent contact resistance with a strongly fixed metallic bonding.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-3, 5, 7, 10, 12, 14, and 17 are objected to as being allowable. Claim 1 is the independent claim.
The following is a statement of reasons for the indication of allowable subject matter:  the bulge molding portion has molding surfaces on the first jig electrode and the second jig electrode to mold the melted material and is formed so that widths of the molding surfaces opposed to each other so as to sandwich the joining portion in an orthogonal direction orthogonal to the axial direction are larger than a larger one of the widths of the molding surfaces of first holding surfaces opposed to each other so as to sandwich the first conductor in the orthogonal direction and the widths of the molding surfaces of second holding surfaces opposed to each other so as to sandwich the second conductor in the orthogonal direction.
Conclusion
The cited reference U.S. Patent 2,771,540 is the soldering tool identified in the above applied art Trickle reference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729